DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/20 is being considered by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters:
Regarding claim 1, in line 2, replace “comprising an electrostatic atomization nozzle” with “comprising: the electrostatic atomization nozzle”.
Regarding claim 2, in line 7, replace “a half” with “one half”
Regarding claim 2, in line 24, replace “outer surfaces thereof should be” with “outer surfaces of the metal material are” for purposes of clarity.
Regarding claim 5, in line 13, replace “outer surface thereof” with “outer surface of the metal material” for purposes of clarity.
Regarding claim 5, in line 27, replace “a metal material” with “the metal material” since it appears that liquid level tube and storage tank are made of the same material as also disclosed in claim 6, line 2.
Regarding claim 7, in line 4, replace “first working mode” with “a first working mode”
Regarding claim 7, in line 12, replace “second working mode” with “a second working mode”.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: A system for measuring a charge-to-mass ratio of an electrostatic atomization nozzle, comprising: “the ammeter is connected to the lower-cylinder flange through the metal conducting wire, and is capable of measuring in real time a current produced by the charged droplets sprayed by the electrostatic atomization nozzle into the lower cylinder; the charged droplets sprayed by the electrostatic atomization nozzle are gathered in the lower cylinder, and under influence of its own gravity, the liquid flows to the water storage tank through the lower-cylinder water outlet pipe, while a bottom end of the water storage tank is communicated with the water supply pipe and the liquid pump, enabling the liquid in the water storage tank to be delivered by the liquid pump to an inlet of the electrostatic atomization nozzle and again sprayed into the lower cylinder by the electrostatic atomization nozzle; the water supply pipe is communicated with the branch pipeline, and a part of the liquid delivered by the liquid pump flows back to the water storage tank through the branch pipeline; the liquid level tube is L-shaped and consists of a horizontal short tube and a vertical long tube which have thin-walled round tubular structures, the horizontal short tube is communicated with the lower cylinder, and the ultrasonic level meter is mounted on an upper end of the vertical long tube and is capable of measuring in real time a liquid level height in the liquid level tube and the lower cylinder; the ammeter, the ultrasonic 
Claims 2-9 are dependent on claim 1 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kelly, US 4,581, 675 discloses an electrostatic atomizing device
Tung et al., US 10,890,611 discloses an electrostatic measuring method.
Davies et al., US 8,074,640 discloses an aroma dispensing means with an e-field generator. 
Chiu et al., US 20160086785 discloses a method and device for performing mass spectrometry analysis.
Kobayashi et al., US 7,829,154 discloses a particle deposition apparatus which selects particles with a particular mass-charge ratio.
Mahoney, et al., US 4,264,641 discloses electrohydrodynamic spraying technique for forming ultra-fine particles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868